Citation Nr: 0829842	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  02-09 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Wilmington, Delaware



THE ISSUE

Entitlement to service connection for a claimed bilateral 
knee disorder.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The veteran is shown to have served on active duty from 
August 1960 to August 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 decision by the RO.  

In September 2003 and December 2005, the veteran's case was 
remanded by the Board for further development.  In the 
December 2005 decision, the Board noted that the veteran, in 
a recently received statement, had indicated that he wished 
to pursue a claim for a rating higher than 10 percent for his 
service-connected low back disorder.  

As this matter had not been developed for appellate review, 
it was referred back to the RO for the purpose of appellate 
disposition.  

In addition, the Board remanded the matter in December 2005 
in order that the RO should take appropriate steps in order 
to clarify whether the veteran would like a hearing before a 
Veteran's Law Judge.  

In a December 2005 letter, the RO sent the veteran a letter 
requesting that the veteran clarify his hearing request. The 
notice was sent to the veteran's address of record.  Since 
that time other correspondence was received from the veteran 
indicating no address change.  

The veteran did not respond to this notice and, since that 
time, has not requested the opportunity to testify at another 
Board hearing.  Hence, the Board finds that the veteran's 
request to testify at a hearing has been withdrawn.  See 
38 C.F.R. § 20.704 (2007).  




FINDINGS OF FACT

1.  The veteran is not shown to have manifested complaints or 
findings for a knee injury or condition while on active duty 
or for many years thereafter.  

2.  The currently demonstrated bilateral chondrocalcinosis of 
the knee and status post arthroscopic surgery for torn 
lateral meniscus of the left knee is not shown to be due to 
any event or incident of the veteran's period of active 
service.  



CONCLUSION OF LAW

The veteran's bilateral knee disability, to include 
chondrocalcinosis and status post arthroscopic surgery for 
torn lateral meniscus of the left knee, are not due to 
disease or injury that was incurred in or aggravated by 
active service; nor may any arthritis be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  

By way of letters dated in March 2004 and December 2005, the 
veteran was furnished notice of the type of evidence needed 
in order to substantiate his claim.  The veteran was also 
generally informed that he should send to VA evidence in his 
possession that pertains to the claim and advised of the 
basic law and regulations governing the claim, the cumulative 
information and evidence previously provided to VA (or 
obtained by VA on the veteran's behalf), and provided the 
basis for the decisions regarding the claim.  

The veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claim, and he was informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on his behalf.  

In the present case, the Board notes that VA provided 
adequate VCAA notice only after the initial unfavorable 
decision in this case.  While the notice provided was not 
given prior to the first RO adjudication of the claim, the 
notice was provided by the RO prior to the December 2006 
Supplemental Statement of the Case and prior to the transfer 
and certification of the veteran's case to the Board.  

The Board also finds that the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and observes that the veteran has had time 
to consider the content of the notice and respond with any 
additional evidence or information relevant to the claim.  

Based on the above, the Board concludes that any defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  To decide the appeal on these 
facts would not be prejudicial error to the veteran.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

In addition, where the claim involves basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply all of 
the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Despite the defective notice provided to the veteran on these 
latter two elements, however, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, supra.  

In this regard, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service records, post-
service treatment records and reports, a VA examination, and 
statements submitted by the veteran and his representative in 
support of the claim.  The Board also notes that the 
veteran's case has been remanded for additional development. 

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  


II. Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, such as arthritis, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  

In addition, service connection may be granted for disability 
proximately due to or the result of a service-connected 
disability and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Indeed, the Court has declared that in adjudicating 
a claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

In this case, the medical evidence shows that the veteran has 
been diagnosed with bilateral chondrocalcinosis and status 
post arthroscopic surgery for torn lateral meniscus of the 
left knee.  

The veteran's service treatment records do not show any 
complaints or findings of a knee disorder in service, and the 
veteran's separation examination indicated normal lower 
extremities.  There is also no indication of knee trouble for 
many years after service.  

After service, the veteran filed a claim for various 
conditions, including a back disability.  The veteran was 
examined in an October 1964 report and was found to have been 
within normal limits.  No knee problems were noted.  

The first indication of knee trouble was in approximately 
1991.  In this regard, the veteran submitted a statement from 
his private physician dated in November 2000.  

In this statement, the physician noted that the veteran had 
been under his care since 1991 for his knees and that recent 
x-ray studies of the veteran's knees showed some loss of 
lateral joint space in the left, more than the right with 
chondral calcinosis in the lateral meniscal tissue of the 
right knee.  

This physician opined that "[i]t [was] possible that some of 
the degenerative changes in [the veteran's] knees, are 
related to military service."  

The records of the veteran's private treatment with his 
physician also indicate continuing medical attention for knee 
disorders.  These records contain a March 1991 note reporting 
that the veteran was struck on the medial aspect of the left 
knee by a huge roll of paper while working as a longshoreman.  
Since that time he was also noted to have struck the left 
knee while climbing on a ladder on at least one or two 
occasions.  There are also indications of right knee pain 
since 1994 with no triggering incidents noted.  

Finally, a January 1997 treatment note indicates that the 
veteran was involved in a motor vehicle accident earlier in 
the month.  The veteran was noted to have hit his right knee 
on the dash and his left knee on the steering column.  
Contusion of both knees was suspected, aggravating pre-
existing injuries.  

In addition, a VA examination dated in August 2000 noted that 
the veteran had developed pain in both knees.  The pain in 
the left knee was attributed to an injury while working as a 
longshoreman.  

In order to determine whether the veteran has a bilateral 
knee disability that is related to his service, the veteran 
was afforded a VA examination in February 2001.  The examiner 
indicated that the veteran's claims file had been reviewed in 
connection with the examination.  

The VA examiner noted the veteran's medical history.  Here, 
the examiner indicated that the veteran gave a history of 
left knee pain from an injury while at work in 1991.  The 
veteran stated that he did not recall having any pain prior 
to that episode.  

The veteran underwent arthroscopic surgery on that knee in 
January 1993.  He reported having pain in the right knee 
without any significant injury recalled in the past few 
years.  He was noted to have been in a motor vehicle accident 
in which the he thought that that he might have injured his 
knees.  He did not recall specific treatment for the knees at 
the time.  

The veteran reported being a paratrooper in the service, but 
not recalling any injury to either knee while in the 
military.  After examination, the veteran was diagnosed with 
bilateral chondrocalcinosis and status post arthroscopic 
surgery for torn lateral meniscus of the left knee.  

The examiner the stated that "[i]t [was] [his] opinion that 
there [was] no evidence to connect the present knee problem 
to anything that happened in military service.  The L knee 
problem was due to an injury while at work in 1991.  
Continuing pain in the L knee as well as pain in the R knee 
is most likely due to the chondrocalcinosis (pseudo gout)."  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
The service treatment records do not show any knee injury or 
disorder in service or within one year after service.  

Significantly, the first time the veteran is indicated to 
have had knee problems was in 1991 after an injury to his 
left knee at work.  Right knee pain began after that time 
without a precipitating injury.  

The Board notes that the VA examiner, who examined the 
veteran and his claims file in connection with his claim, 
found that the veteran's knee conditions were not related to 
any event or incident of his military service.  

At this point, the Board notes that the veteran's private 
physician did indicate that it was possible that some of the 
degenerative change was related to military service.  This 
statement, however, is ambiguous and does not indicate the 
basis for the statement.  

Here, the Board notes that service connection may not be 
based on speculation or remote possibility.  An unsupported 
opinion noting only that the veteran's condition may possibly 
be related to service is insufficient to form a basis for a 
grant of service connection.  38 C.F.R. § 3.102 (2003).  See, 
e.g., Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis 
that appellant was "possibly" suffering from schizophrenia 
deemed speculative); Bloom v. West, 12 Vet. App. 185, 186-87 
(1999) (treating physician's opinion that veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative to 
provide medical nexus evidence to well ground cause of death 
claim); Winsett v. West, 11 Vet. App. 420, 424 (1998) 
(physician's opinion in cause of death case that list of 
conditions submitted by appellant might be related to 
exposure to Agent Orange found speculative when physician 
also indicated that "it is just as likely that they could 
have another cause"), aff'd 217 F.3d 854 (Fed. Cir. 1999), 
cert. denied, 528 U.S. 1193 (2000); Bostain v. West, 11 Vet. 
App. 124, 127-28 (1998) (private physician's opinion that 
veteran's preexisting service-related condition may have 
contributed to his ultimate demise too speculative, standing 
alone, to be deemed new and material evidence to reopen cause 
of death claim).  

While the veteran may feel that he has a bilateral knee 
disability that is related to his service, as a lay person, 
he is not shown to be competent to render a medical diagnosis 
or opinion as to medical etiology; such matters requiring 
medical expertise.  38 C.F.R. § 3.159(a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions); see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The veteran is competent to testify to a continuity of 
symptomatology since service, but medical expertise would be 
required to link that symptomatology to the current 
respiratory conditions.  Id, cf. Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (holding that in some cases a veteran's 
report of a continuity of symptomatology can establish a 
nexus between an in-service disease or injury and current 
disability).  

Accordingly, on this record, the claim of service connection 
for a bilateral knee disorder must be denied.  





ORDER

Service connection for a bilateral knee disorder, to include 
bilateral chondrocalcinosis and status post arthroscopic 
surgery for torn lateral meniscus of the left knee, is denied  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


